■Walker, J.
We see no error in this record. The Court decided that an amendment, in the nature of a supplemental bill, might be made; and that the representatives of deceased persons should not be parties to the bill until after they should have been called upon by scire faeias to show cause why they should not be made parties to the litigation. We think this whole matter was left to the discretion of the Circuit Judge —Code, Sec. 4093 — and we see no abuse of his discretion in this case.
Judgment affirmed.